212 Mich. App. 30 (1995)
536 N.W.2d 843
SLATER MANAGEMENT CORPORATION
v.
NASH
Docket No. 166106.
Michigan Court of Appeals.
Submitted May 9, 1995, at Detroit.
Decided July 7, 1995, at 9:20 A.M.
Drolet, Freeman, Preston, Cotton, Sterling & Norris, P.C. (by Dawn M. Hogan and J. Kingsley Cotton), for the plaintiff.
Wood & Wood, P.C. (by Paul J. Lay), for the defendants.
*31 Before: MARKEY, P.J., and MacKENZIE and C.H. STARK,[*] JJ.
MacKENZIE, J.
Plaintiff appeals as of right from an order granting defendants' motion for summary disposition and dismissing its action pursuant to MCR 2.116(C)(7). We affirm.
Plaintiff is a property management corporation. Richard M. Slater is its sole owner and sole director.
Richard Slater is the owner of Lot 3, Block 15 of Assessor's Plat No. 20, commercial real property located on Main Street in Royal Oak. This property was conveyed to "Richard M. Slater, A Married Man" by warranty deed in 1989.
On August 27, 1991, defendant Michael D. Nash, for Royal Oak Equities, offered to purchase the property through realtor Ralph Conselyea. The offer was accepted the same day by Slater, who placed his signature above a notation reading "Richard M. Slater President Slater Mgmt. Corp." The purchase agreement was not signed by Slater's wife. The agreement contemplated the conveyance of marketable title.
In November 1991, defendants opted not to proceed with the transaction. Plaintiff then brought this suit seeking specific performance or money damages, along with consequential damages.
Defendants moved for summary disposition on the basis that the August 27, 1991, purchase agreement was unenforceable under the statute of frauds. The trial court agreed and ordered plaintiff's suit dismissed. We, too, agree.
Because Slater owned an estate of inheritance in the subject property while married, his wife has a dower interest in that property. MCL 558.1; MSA *32 26.221. A husband may not bargain away his wife's dower interest. M & D Robinson Co v Dunitz, 12 Mich App 5, 12; 162 NW2d 318 (1968).
The statute of frauds, MCL 566.108; MSA 26.908, requires that every contract for the sale of land must be signed by the party "by whom the ... sale is to be made." In Berg-Powell Steel Co v Hartman Group, 89 Mich App 423, 427-428; 280 NW2d 557 (1979), this Court concluded that the statute applies not only to a seller of real estate, but also to the seller's wife with a dower interest. We therefore held that the statute of frauds requires both the seller and his wife with a dower interest to sign a purchase agreement in order to create a valid contract for the sale of land. The Berg-Powell Court reasoned:
The statute [of frauds] was interpreted in Fields v Korn, 366 Mich 108; 113 NW2d 860 (1962), to require the signature of each holder of an undivided one-half interest in the property being sold. In the absence of the required signatures, the Court in Fields ruled that the contract for the sale of the land was void, as a violation of the statute of frauds.
Although in the instant case we are dealing with the dower interest of [the seller]'s wife, MCL 558.1; MSA 26.221, we find this distinction insignificant and conclude that Fields controls this situation as well. Since there was no acceptance ... by [the seller]'s wife of [the buyer]'s offer to purchase the property, no valid contract was ever created. [89 Mich App 427-428. Emphasis in the original.]
Berg-Powell is controlling here. Even assuming, but not deciding, that Slater's signature in his corporate capacity was adequate to create a valid contract for the sale of property he held personally, *33 his wife's signature was also required under the statute of frauds because she has a dower interest in the real estate. The absence of her signature made the purchase agreement plaintiff sought to enforce ineffective to convey marketable title. Accordingly, the trial court properly granted summary disposition in favor of defendants.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.